Exhibit 10.3
 
STRATEX OIL & GAS HOLDINGS, INC.
 
STOCK OPTION AGREEMENT
 
This Stock Option Agreement (this "Agreement") is effective as of April 11, 2014
(the "Option Grant Date") by and between Stratex Oil & Gas Holdings, Inc., a
Colorado corporation (the "Company") and Jeffrey Robinson, an individual
residing in the State of Oklahoma business (the "Optionee"). The Optionee and
the Company hereby agree as follows:
 
1.             Grant. The Company hereby grants to the Optionee an option (the
"Option") to purchase up to an aggregate of 1,000,000 shares of the Company's
common stock (the "Optioned Shares") at an exercise price of $0.39 per Optioned
Share (the "Exercise Price").
 
2.             Term. The Option granted hereby shall terminate no later than at
the close of business on April 11, 2019 (the "Termination Date").
 
3.             Exercisability, (a) This Option is granted in connection with
that certain
Employment Agreement of even date herewith between the Company and the Optionee
(the "Employment Agreement"). Subject to the terms of the Employment Agreement,
the Optionee may, prior to the Termination Date, exercise this Option for such
number of Optioned Shares set forth below:
 
Vesting Date                                           No. of Optioned Shares
 
April 11, 2014                                                500,000
 
April 11, 2015                                                250,000
 
April 11, 2016                                                250,000
 
(b) Notwithstanding the foregoing, subject to the terms of the Employment
Agreement, upon the termination of Optionee’s employment with the Company, the
Optionee shall have the right to exercise this Option only for such number of
Optioned Shares that shall have vested as of that date. Moreover, the Optionee
shall have six (6) months from the cessation of his employment with the Company
to exercise this Option for the number of Optioned Shares that vested hereunder.
 
4.             Procedure for Exercise.
 
(a)           Notice. The Optionee may exercise the Option at any time with
respect to all or any part of the number of Optioned Shares which have vested by
giving the Secretary of the Company written notice of intent to exercise. The
notice of exercise shall specify the number of Optioned Shares as to which the
Option is to be exercised and the date of exercise thereof, which date shall be
at least five days after the giving of such notice unless an earlier time shall
have been mutually agreed upon.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)          Payment of Exercise Price. Full payment (in U.S. Dollars) by the
Optionee of the Exercise Price for the Optioned Shares purchased shall be made
on or before the exercise date specified in the notice of exercise in cash, or,
with the prior written consent of the Board, in whole or in part through the
surrender of previously acquired shares of common stock (valued at their fair
market value on the exercise date). If the Optionee fails to pay for any of the
Optioned Shares specified in such notice or fails to accept delivery thereof,
the Optionee's right to purchase such Optioned Shares may be terminated by the
Company. The date specified in the Optionee's notice as the date of exercise
shall be deemed the date of exercise of the Option, provided that payment in
full for the Optioned Shares to be purchased upon such exercise shall have been
received by such date.
 
In addition to the method of payment set forth above, provided that the
Company's common stock is either registered on a national securities exchange or
quoted by the NASDAQ at the time of exercise, Optionee shall have the right to
exercise this Option in full or in part by delivering written notice to the
Company, and Optionee shall receive the number of Optioned Shares equal to the
product of (x) the number of Optioned Shares as to which this Option is being
exercised, multiplied by (y) a fraction, the numerator of which is the Market
Price (defined below) of the Company's common stock minus the Exercise Price of
the Optioned Shares and the denominator of which is the Market Price of the
Company's common stock. As used in this Agreement, the phrase "Market Price" at
any date shall be deemed to be the last reported sale price, or, in case no such
reported sale takes place on such day, the average of the last reported sale
prices for the last three (3) trading days, in either case as officially
reported by the principal securities exchange on which the Company's common
stock is listed or admitted to trading, or, if the common stock is not listed or
admitted to trading on any exchange, the average closing sale price as furnished
by the NASD through The NASDAQ Stock Market, Inc. ("NASDAQ").
 
(c)           Other Limitations on Exercise. The obligation of the Company to
deliver shares of common stock upon the exercise hereof shall be subject to the
condition that if at any time the Company's Board of Directors shall determine
in its sole discretion that the listing, registration or qualification of the
Option or the Optioned Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
this Option or the issuance or purchase of stock hereunder, then this Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board of Directors.
 
5.             Adjustment of and Changes in Stock of Company. If the Company at
any time after the Option Grant Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Exercise Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of shares of Common Stock obtainable upon exercise of this Option
will be proportionately increased. If the Company at any time after the Option
Grant Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Optioned Shares issuable upon
exercise of this Option will be proportionately decreased. Any adjustment under
this Section 5 shall become effective at the close of business on the date the
subdivision or combination becomes effective.
 
 
-2-

--------------------------------------------------------------------------------

 
 
6.            Non-Transferability of Option. During the Optionee's lifetime,
this Option shall be exercisable only by the Optionee or any guardian or legal
representative of the Optionee, and the Option shall not be transferable except,
in case of the death of the Optionee, by will or the laws of descent and
distribution, nor shall the Option be subject to attachment, execution or other
similar process. In the event of (a) any attempt by the Optionee to alienate,
assign, pledge, hypothecate or otherwise dispose of this Option, except as
provided for herein, or (b) the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
the Option by notice to the Optionee and it shall thereupon become null and
void.
 
7.             Restrictions on Underlying Stock. The shares of common stock
issuable upon exercise of this Option may not be sold, pledged, hypothecated,
transferred or assigned in the absence of an effective registration statement
for the securities under the applicable federal and state securities laws or an
opinion of counsel satisfactory to the Company to the effect that such
registration is not required thereunder.
 
8.             "Piggy-Back" Registration Rights. If at any time commencing on
the first anniversary of the date hereof and expiring five (5) years hereafter,
the Company proposes to register any of its securities under the Securities Act
of 1933 (other than in connection with an initial public offering or in
connection with a Form S-8), then the Company shall afford the Optionee the
opportunity to include for sale in such registration statement, shares of common
stock acquired by the Optionee upon the exercise of this Option, provided
however, that if the Company's underwriter shall advise the Company in writing
that in its opinion the number of shares to be included in such registration is
too large, then the Company will include only such number of Optioned Shares as
such underwriter shall so advise.
 
9.             Nonqualified Option. The Option granted hereby shall be treated
as a nonqualified stock option and not as an incentive stock option under the
Internal Revenue Code.
 
10.           No Rights as Stockholder. Neither the Optionee nor any personal
representatives shall be, or shall have any of the rights and privileges of, a
stockholder of the Company with respect to any shares of common stock
purchasable or issuable upon the exercise of this Option, in whole or in part,
prior to the date of exercise of this Option in accordance with the provisions
hereof.
 
11.          Successors and Assigns. This Option shall not be assignable by the
Optionee without the prior consent of the Company, which shall not be
unreasonably withheld. This Option shall be binding upon the successors and
assigns of the Company, and shall be expressly assumed by any successor to the
Company pursuant to a merger in which the Company is not the surviving entity.
 
12.           Miscellaneous. This Option and any term hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought. This certificate is deemed to have been delivered in the State of New
York and shall be construed and enforced in accordance with and governed by the
laws of such State. The headings in this Stock Option Agreement are for purposes
of reference only, and shall not limit or otherwise affect any of the terms
hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Optionee has hereunto set his hand as of
the Option Grant Date.
 

  STRATEX OIL & GAS HOLDINGS, INC.          
 
By:
/s/ Stephen P. Funk       Stephen P. Funk       Chief Executive Officer  

 

       
 
By:
/s/ Jeffrey Robinson       Jeffrey Robinson          

 
 
 -4-

--------------------------------------------------------------------------------